Case 4:20-cv-02078-MWB Document 195-20 Filed 11/20/20 Page 1 of 17




             EXHIBIT S
11/20/2020         Case 4:20-cv-02078-MWB Document   195-20
                                              CM/ECF-GA Northern Filed    11/20/20 Page 2 of 17
                                                                 District Court


                                     Query       Reports         Utilities    Help    Log Out

                                                                                                                4months,SDGLC2

                                               U.S. District Court
                                      Northern District of Georgia (Atlanta)
                                CIVIL DOCKET FOR CASE #: 1:20-cv-04651-SDG


 Wood v. Raffensperger et al                                                         Date Filed: 11/13/2020
 Assigned to: Judge Steven D. Grimberg                                               Jury Demand: None
 Cause: 42:1983 Civil Rights Act                                                     Nature of Suit: 441 Civil Rights: Voting
                                                                                     Jurisdiction: Federal Question
 Plaintiff
 L. Lin Wood, Jr.                                                     represented by Ray Stallings Smith , III
                                                                                     Smith & Liss, LLC
                                                                                     Suite 2600
                                                                                     Five Concourse Parkway
                                                                                     Atlanta, GA 30328
                                                                                     404-760-6006
                                                                                     Fax: 404-760-0225
                                                                                     Email: rsmith@smithliss.com
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED


 V.
 Defendant
 Brad Raffensperger                                                   represented by Charlene S McGowan
 in his official capacity as Secretary of State                                      Georgia Attorney General's Office
 of the State of Georgia                                                             Assistant Attorney General
                                                                                     40 Capitol Square SW
                                                                                     Atlanta, GA 30334
                                                                                     404-656-3389
                                                                                     Email: cmcgowan@law.ga.gov
                                                                                     ATTORNEY TO BE NOTICED

                                                                                     Russell D. Willard
                                                                                     Attorney General's Office-Atl
                                                                                     Department of Law
                                                                                     40 Capitol Square, SW
                                                                                     Atlanta, GA 30334
                                                                                     404-656-3300
                                                                                     Email: rwillard@law.ga.gov
                                                                                     ATTORNEY TO BE NOTICED
 Defendant
 Rebecca N. Sullivan                                                  represented by Charlene S McGowan
 in her capacity as Vice Chair of the Georgia                                        (See above for address)
 State Election Board                                                                ATTORNEY TO BE NOTICED

https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?124885385606157-L_1_0-1                                                         1/16
11/20/2020         Case 4:20-cv-02078-MWB Document   195-20
                                              CM/ECF-GA Northern Filed    11/20/20 Page 3 of 17
                                                                 District Court

                                                                   Russell D. Willard
                                                                   (See above for address)
                                                                   ATTORNEY TO BE NOTICED
 Defendant
 David J. Worley                                                      represented by Charlene S McGowan
 in his official capacity as a Member of the                                         (See above for address)
 Georgia State Election Board                                                        ATTORNEY TO BE NOTICED

                                                                                   Russell D. Willard
                                                                                   (See above for address)
                                                                                   ATTORNEY TO BE NOTICED
 Defendant
 Matthew Mashburn                                                     represented by Charlene S McGowan
 in his official capacity as a Member of the                                         (See above for address)
 Georgia State Election Board                                                        ATTORNEY TO BE NOTICED

                                                                                   Russell D. Willard
                                                                                   (See above for address)
                                                                                   ATTORNEY TO BE NOTICED
 Defendant
 Anh Le                                                               represented by Charlene S McGowan
 in her official capacity as a Member of the                                         (See above for address)
 Georgia Election Board                                                              ATTORNEY TO BE NOTICED

                                                                                   Russell D. Willard
                                                                                   (See above for address)
                                                                                   ATTORNEY TO BE NOTICED


 V.
 Intervenor Defendant
 Democratic Party of Georgia, Inc.                                    represented by Alexi Machek Velez
 Democratic Party of Georgia                                                         Perkins Coie-DC
                                                                                     Suite 600
                                                                                     700 Thirteenth St., N.W.
                                                                                     Washington, DC 20005-2011
                                                                                     202-654-6200
                                                                                     LEAD ATTORNEY
                                                                                     PRO HAC VICE
                                                                                     ATTORNEY TO BE NOTICED

                                                                                   Amanda J. Beane
                                                                                   Perkins Coie-WA
                                                                                   1201 Third Avenue
                                                                                   48th Floor
                                                                                   Seattle, WA 98101-3099
                                                                                   206-359-3965
                                                                                   Email: abeane@perkinscoie.com
                                                                                   LEAD ATTORNEY
                                                                                   PRO HAC VICE
https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?124885385606157-L_1_0-1                                            2/16
11/20/2020         Case 4:20-cv-02078-MWB Document   195-20
                                              CM/ECF-GA Northern Filed    11/20/20 Page 4 of 17
                                                                 District Court

                                                                   ATTORNEY TO BE NOTICED

                                                                          Amanda R. Callais
                                                                          Perkins Coie-DC
                                                                          Suite 600
                                                                          700 Thirteenth St., N.W.
                                                                          Washington, DC 20005-2011
                                                                          202-654-6396
                                                                          Email: acallais@perkinscoie.com
                                                                          LEAD ATTORNEY
                                                                          PRO HAC VICE
                                                                          ATTORNEY TO BE NOTICED

                                                                          Emily Rachel Brailey
                                                                          Perkins Coie-DC
                                                                          Suite 600
                                                                          700 Thirteenth St., N.W.
                                                                          Washington, DC 20005-2011
                                                                          202-654-6200
                                                                          Email: ebrailey@perkinscoie.com
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

                                                                          Gilliam Kuhlmann
                                                                          Perkins Coie, LLP-Los Angeles
                                                                          Suite 1700
                                                                          1888 Century Park East
                                                                          Los Angeles, CA 90067-1721
                                                                          310-788-3900
                                                                          LEAD ATTORNEY
                                                                          PRO HAC VICE
                                                                          ATTORNEY TO BE NOTICED

                                                                          Kevin J. Hamilton
                                                                          Perkins Coie LLP
                                                                          1201 Third Avenue
                                                                          Suite 4900
                                                                          Seattle, WA 98101-3099
                                                                          206-359-8741
                                                                          Email: khamilton@perkinscoie.com
                                                                          LEAD ATTORNEY
                                                                          PRO HAC VICE
                                                                          ATTORNEY TO BE NOTICED

                                                                          Marc E. Elias
                                                                          Perkins Coie LLP
                                                                          700 13th St NW
                                                                          Ste 800
                                                                          Washington, DC 20005
                                                                          202-654-6200
                                                                          Email: melias@perkinscoie.com
                                                                          LEAD ATTORNEY
                                                                          PRO HAC VICE
                                                                          ATTORNEY TO BE NOTICED
https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?124885385606157-L_1_0-1                                      3/16
11/20/2020         Case 4:20-cv-02078-MWB Document   195-20
                                              CM/ECF-GA Northern Filed    11/20/20 Page 5 of 17
                                                                 District Court


                                                                                  Matthew Mertens
                                                                                  Perkins Coie LLP - OR
                                                                                  1120 NW Couch Street
                                                                                  Suite 1000
                                                                                  Portland, OR 97209
                                                                                  503-727-2000
                                                                                  LEAD ATTORNEY
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Adam Martin Sparks
                                                                                  Krevolin & Horst, LLC
                                                                                  One Atlantic Center, Ste 3250
                                                                                  1201 West Peachtree St., NW
                                                                                  Atlanta, GA 30309
                                                                                  404-888-9700
                                                                                  Email: sparks@khlawfirm.com
                                                                                  ATTORNEY TO BE NOTICED
 Intervenor Defendant
 DSCC                                                                 represented by Alexi Machek Velez
 DSCC                                                                                (See above for address)
                                                                                     LEAD ATTORNEY
                                                                                     PRO HAC VICE
                                                                                     ATTORNEY TO BE NOTICED

                                                                                  Amanda J. Beane
                                                                                  (See above for address)
                                                                                  LEAD ATTORNEY
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Amanda R. Callais
                                                                                  (See above for address)
                                                                                  LEAD ATTORNEY
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Emily Rachel Brailey
                                                                                  (See above for address)
                                                                                  LEAD ATTORNEY
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Gilliam Kuhlmann
                                                                                  (See above for address)
                                                                                  LEAD ATTORNEY
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Kevin J. Hamilton
                                                                                  (See above for address)
                                                                                  LEAD ATTORNEY
                                                                                  PRO HAC VICE
https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?124885385606157-L_1_0-1                                           4/16
11/20/2020         Case 4:20-cv-02078-MWB Document   195-20
                                              CM/ECF-GA Northern Filed    11/20/20 Page 6 of 17
                                                                 District Court

                                                                   ATTORNEY TO BE NOTICED

                                                                                  Marc E. Elias
                                                                                  (See above for address)
                                                                                  LEAD ATTORNEY
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Matthew Mertens
                                                                                  (See above for address)
                                                                                  LEAD ATTORNEY
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Adam Martin Sparks
                                                                                  (See above for address)
                                                                                  ATTORNEY TO BE NOTICED

 Intervenor Defendant
 DCCC                                                                 represented by Alexi Machek Velez
                                                                                     (See above for address)
                                                                                     LEAD ATTORNEY
                                                                                     PRO HAC VICE
                                                                                     ATTORNEY TO BE NOTICED

                                                                                  Amanda J. Beane
                                                                                  (See above for address)
                                                                                  LEAD ATTORNEY
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Amanda R. Callais
                                                                                  (See above for address)
                                                                                  LEAD ATTORNEY
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Emily Rachel Brailey
                                                                                  (See above for address)
                                                                                  LEAD ATTORNEY
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Gilliam Kuhlmann
                                                                                  (See above for address)
                                                                                  LEAD ATTORNEY
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Kevin J. Hamilton
                                                                                  (See above for address)
                                                                                  LEAD ATTORNEY
                                                                                  PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?124885385606157-L_1_0-1                                        5/16
11/20/2020         Case 4:20-cv-02078-MWB Document   195-20
                                              CM/ECF-GA Northern Filed    11/20/20 Page 7 of 17
                                                                 District Court

                                                                   Marc E. Elias
                                                                   (See above for address)
                                                                   LEAD ATTORNEY
                                                                   PRO HAC VICE
                                                                   ATTORNEY TO BE NOTICED

                                                                                    Matthew Mertens
                                                                                    (See above for address)
                                                                                    LEAD ATTORNEY
                                                                                    PRO HAC VICE
                                                                                    ATTORNEY TO BE NOTICED

                                                                                    Adam Martin Sparks
                                                                                    (See above for address)
                                                                                    ATTORNEY TO BE NOTICED

 Intervenor Defendant
 Georgia State Conference of the NAACP                                represented by Ezra David Rosenberg
                                                                                     Lawyers' Committee for Civil Rights Under
                                                                                     Law
                                                                                     Suite 900
                                                                                     1500 K. Street NW
                                                                                     Washington, DC 20005
                                                                                     202-662-8345
                                                                                     Email: erosenberg@lawyerscommittee.org
                                                                                     LEAD ATTORNEY
                                                                                     PRO HAC VICE
                                                                                     ATTORNEY TO BE NOTICED

                                                                                    John Michael Powers
                                                                                    Lawyers' Committee for Civil Rights Under
                                                                                    Law
                                                                                    Suite 900
                                                                                    1500 K. Street NW
                                                                                    Washington, DC 20005
                                                                                    202-662-8389
                                                                                    Fax: .
                                                                                    Email: jpowers@lawyerscommittee.org
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED

                                                                                    Jon M. Greenbaum
                                                                                    Lawyers' Committee for Civil Rights Under
                                                                                    Law
                                                                                    Suite 900
                                                                                    1500 K. Street NW
                                                                                    Washington, DC 20005
                                                                                    202-662-8315
                                                                                    Fax: .
                                                                                    Email: jgreenbaum@lawyerscommittee.org
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED

                                                                                    Julie Marie Houk
https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?124885385606157-L_1_0-1                                                     6/16
11/20/2020         Case 4:20-cv-02078-MWB Document   195-20
                                              CM/ECF-GA Northern Filed    11/20/20 Page 8 of 17
                                                                 District Court

                                                                   Lawyers' Committee for Civil Rights Under
                                                                   Law
                                                                   Suite 900
                                                                   1500 K. Street NW
                                                                   Washington, DC 20005
                                                                   202-662-8391
                                                                   Email: jhouk@lawyerscommittee.org
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED

                                                                                  Susan Baker Manning
                                                                                  Morgan, Lewis & Brockius, LLP - DC
                                                                                  1111 Pennsylvania Avenue, SW
                                                                                  Washington, DC 20004
                                                                                  202-739-6000
                                                                                  LEAD ATTORNEY
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Bryan Ludington Sells
                                                                                  The Law Office of Bryan L. Sells, LLC
                                                                                  P.O. Box 5493
                                                                                  1226 Springdale Road, NE
                                                                                  Atlanta, GA 31107-0493
                                                                                  404-480-4212
                                                                                  Email: bryan@bryansellslaw.com
                                                                                  ATTORNEY TO BE NOTICED
 Intervenor Defendant
 Georgia Coalition for the Peoples'                                   represented by Ezra David Rosenberg
 Agenda, Inc.                                                                        (See above for address)
                                                                                     LEAD ATTORNEY
                                                                                     PRO HAC VICE
                                                                                     ATTORNEY TO BE NOTICED

                                                                                  John Michael Powers
                                                                                  (See above for address)
                                                                                  LEAD ATTORNEY
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Jon M. Greenbaum
                                                                                  (See above for address)
                                                                                  LEAD ATTORNEY
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Julie Marie Houk
                                                                                  (See above for address)
                                                                                  LEAD ATTORNEY
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Bryan Ludington Sells
                                                                                  (See above for address)
                                                                                  ATTORNEY TO BE NOTICED

 Intervenor Defendant
https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?124885385606157-L_1_0-1                                                   7/16
11/20/2020    Case 4:20-cv-02078-MWB Document   195-20
                                         CM/ECF-GA Northern Filed    11/20/20 Page 9 of 17
                                                            District Court

 Helen Butler                              represented by Ezra David Rosenberg
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              PRO HAC VICE
                                                              ATTORNEY TO BE NOTICED

                                                                                    John Michael Powers
                                                                                    (See above for address)
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED

                                                                                    Jon M. Greenbaum
                                                                                    (See above for address)
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED

                                                                                    Julie Marie Houk
                                                                                    (See above for address)
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED

                                                                                    Bryan Ludington Sells
                                                                                    (See above for address)
                                                                                    ATTORNEY TO BE NOTICED

 Intervenor Defendant
 James Woodall                                                        represented by Ezra David Rosenberg
                                                                                     (See above for address)
                                                                                     LEAD ATTORNEY
                                                                                     PRO HAC VICE
                                                                                     ATTORNEY TO BE NOTICED

                                                                                    John Michael Powers
                                                                                    (See above for address)
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED

                                                                                    Jon M. Greenbaum
                                                                                    (See above for address)
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED

                                                                                    Julie Marie Houk
                                                                                    (See above for address)
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED

                                                                                    Bryan Ludington Sells
                                                                                    (See above for address)
                                                                                    ATTORNEY TO BE NOTICED
 Intervenor Defendant
 Melvin Ivey                                                          represented by Ezra David Rosenberg
                                                                                     (See above for address)
https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?124885385606157-L_1_0-1                                        8/16
11/20/2020        Case 4:20-cv-02078-MWB Document  195-20
                                             CM/ECF-GA NorthernFiled
                                                                District 11/20/20
                                                                         Court    Page 10 of 17
                                                                  LEAD ATTORNEY
                                                                  PRO HAC VICE
                                                                  ATTORNEY TO BE NOTICED

                                                                          John Michael Powers
                                                                          (See above for address)
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

                                                                          Jon M. Greenbaum
                                                                          (See above for address)
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

                                                                          Julie Marie Houk
                                                                          (See above for address)
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

                                                                          Bryan Ludington Sells
                                                                          (See above for address)
                                                                          ATTORNEY TO BE NOTICED


  Date Filed            #    Docket Text
  11/13/2020             1 COMPLAINT filed by L. Lin Wood, Jr.. (Filing fee $400.00, receipt number BGANDC-
                           10373555) (Attachments: # 1 Exhibit -A -Litigation Settlement, # 2 Verification regarding
                           Election, # 3 Civil Cover Sheet)(eop) Please visit our website at
                           http://www.gand.uscourts.gov/commonly-used-forms to obtain Pretrial Instructions and
                           Pretrial Associated Forms which includes the Consent To Proceed Before U.S. Magistrate
                           form. (Entered: 11/13/2020)
  11/13/2020             2 EIGHTH AMENDMENT TO GENERAL ORDER 20-01 RE: COURT OPERATIONS
                           UNDER THE EXIGENT CIRCUMSTANCES CREATED BY COVID-19 AND
                           RELATED CORONA VIRUS. Signed by Judge Thomas W. Thrash, Jr. on 9/28/20. (eop)
                           (Entered: 11/13/2020)
  11/13/2020             3 Certificate of Interested Persons by L. Lin Wood, Jr. (Smith, Ray) (Entered: 11/13/2020)
  11/16/2020             4 STANDING ORDER Regarding Civil Litigation. Signed by Judge Steven D. Grimberg on
                           November 16, 2020. (ash) (Entered: 11/16/2020)
  11/16/2020             5 AMENDED COMPLAINT against All Defendants filed by L. Lin Wood, Jr.
                           (Attachments: # 1 Exhibit Exhibit A to Amended Complaint: Litigation Settlement, # 2
                           Exhibit Exhibit B to Amended Complaint: Coleman Affidavit, # 3 Exhibit Exhibit C to
                           Amended Complaint: Deidrich Affidavit, # 4 Affidavit Amended Complaint Verification)
                           (Smith, Ray) Please visit our website at http://www.gand.uscourts.gov/commonly-used-
                           forms to obtain Pretrial Instructions and Pretrial Associated Forms which includes the
                           Consent To Proceed Before U.S. Magistrate form. (Entered: 11/16/2020)
  11/17/2020             6 Emergency MOTION for Temporary Restraining Order IMMEDIATE HEARING
                           REQUESTED with Brief In Support by L. Lin Wood, Jr. (Attachments: # 1 Exhibit A
                           Litigation Settlement, # 2 Exhibit B Coleman Affidavit, # 3 Exhibit C Deitrich Affidavit, #
                           4 Exhibit D Volyes Affidavit, # 5 Exhibit E Zeher Affidavit, # 6 Exhibit F Romero
                           Affidavit, # 7 Exhibit G Reyes Affidavit, # 8 Exhibit H Johnston Affidavit, # 9 Exhibit I
https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?124885385606157-L_1_0-1                                               9/16
11/20/2020        Case 4:20-cv-02078-MWB Document            195-20
                                                       CM/ECF-GA NorthernFiled
                                                                          District 11/20/20
                                                                                   Court    Page 11 of 17
                         Silva Affidavit, # 10 Exhibit J O'Neal Affidavit, # 11 Exhibit K Fisher Affidavit, # 12
                         Exhibit L Savage Affidavit, # 13 Exhibit M Peterford Affidavit, # 14 Exhibit N Redacted
                         Declaration, # 15 Exhibit O Makridis Declaration, # 16 Exhibit P Failure Study, # 17
                         Exhibit R Moore Affidavit, # 18 Exhibit S S. Hall Affidavit, # 19 Exhibit T R Hall
                         Affidavit, # 20 Exhibit U Hartman Affidavit)(Smith, Ray) (Entered: 11/17/2020)
  11/18/2020             7 Supplemental MOTION for Temporary Restraining Order to File Exhibit Q to Motion,
                           Ramsland Affidavit by L. Lin Wood, Jr. (Attachments: # 1 Exhibit Q Ramsland Affidavit)
                           (Smith, Ray) (Entered: 11/18/2020)
  11/18/2020             8 MOTION to Intervene as Defendants with Brief In Support by Democratic Party of
                           Georgia, Inc., DSCC, DCCC. (Attachments: # 1 Exhibit A: Proposed Intervenors'
                           Proposed Motion to Dismiss, # 2 Exhibit B: Proposed Intervenors' Brief in Support of
                           Proposed Motion to Dismiss, # 3 Exhibit C: Proposed Intervenors' Proposed Answer to
                           Amended Complaint)(Sparks, Adam) (Entered: 11/18/2020)
  11/18/2020             9 APPLICATION for Admission of Marc Erik Elias Pro Hac Vice (Application fee $ 150,
                           receipt number AGANDC-10388354).by DCCC, DSCC, Democratic Party of Georgia,
                           Inc.. (Sparks, Adam) Documents for this entry are not available for viewing outside the
                           courthouse. (Entered: 11/18/2020)
  11/18/2020           10 APPLICATION for Admission of Amanda R. Callais Pro Hac Vice (Application fee $ 150,
                          receipt number AGANDC-10388395).by DCCC, DSCC, Democratic Party of Georgia,
                          Inc.. (Sparks, Adam) Documents for this entry are not available for viewing outside the
                          courthouse. (Entered: 11/18/2020)
  11/18/2020           11 APPLICATION for Admission of Kevin J. Hamilton Pro Hac Vice (Application fee $ 150,
                          receipt number AGANDC-10388415).by DCCC, DSCC, Democratic Party of Georgia,
                          Inc.. (Sparks, Adam) Documents for this entry are not available for viewing outside the
                          courthouse. (Entered: 11/18/2020)
  11/18/2020           12 APPLICATION for Admission of Amanda J. Beane Pro Hac Vice (Application fee $ 150,
                          receipt number AGANDC-10388436).by DCCC, DSCC, Democratic Party of Georgia,
                          Inc.. (Sparks, Adam) Documents for this entry are not available for viewing outside the
                          courthouse. (Entered: 11/18/2020)
  11/18/2020           13 APPLICATION for Admission of Alexi M. Velez Pro Hac Vice (Application fee $ 150,
                          receipt number AGANDC-10388444).by DCCC, DSCC, Democratic Party of Georgia,
                          Inc.. (Sparks, Adam) Documents for this entry are not available for viewing outside the
                          courthouse. (Entered: 11/18/2020)
  11/18/2020           14 APPLICATION for Admission of Matthew Mertens Pro Hac Vice (Application fee $ 150,
                          receipt number AGANDC-10388463).by DCCC, DSCC, Democratic Party of Georgia,
                          Inc.. (Sparks, Adam) Documents for this entry are not available for viewing outside the
                          courthouse. (Entered: 11/18/2020)
  11/18/2020           15 APPLICATION for Admission of Emily Brailey Pro Hac Vice (Application fee $ 150,
                          receipt number AGANDC-10388481).by DCCC, DSCC, Democratic Party of Georgia,
                          Inc.. (Sparks, Adam) Documents for this entry are not available for viewing outside the
                          courthouse. (Entered: 11/18/2020)
  11/18/2020           16 APPLICATION for Admission of Gillian Kuhlmann Pro Hac Vice (Application fee $ 150,
                          receipt number AGANDC-10388493).by DCCC, DSCC, Democratic Party of Georgia,
                          Inc.. (Sparks, Adam) Documents for this entry are not available for viewing outside the
                          courthouse. (Entered: 11/18/2020)
  11/18/2020           17 NOTICE of Appearance by Charlene S McGowan on behalf of Anh Le, Matthew
                          Mashburn, Brad Raffensperger, Rebecca N. Sullivan, David J. Worley (McGowan,
https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?124885385606157-L_1_0-1                                              10/16
11/20/2020        Case 4:20-cv-02078-MWB Document          195-20
                                                     CM/ECF-GA NorthernFiled
                                                                        District 11/20/20
                                                                                 Court    Page 12 of 17
                         Charlene) (Entered: 11/18/2020)
  11/18/2020           18 NOTICE of Appearance by Russell D. Willard on behalf of Anh Le, Matthew Mashburn,
                          Brad Raffensperger, Rebecca N. Sullivan, David J. Worley (Willard, Russell) (Entered:
                          11/18/2020)
  11/18/2020           19 Certificate of Interested Persons by DCCC, DSCC, Democratic Party of Georgia, Inc..
                          (Sparks, Adam) (Entered: 11/18/2020)
  11/18/2020           20 Amended MOTION to Supplement 7 Supplemental MOTION for Temporary Restraining
                          Order to File Exhibit Q to Motion, Ramsland Affidavit by L. Lin Wood, Jr. (Attachments: #
                          1 Exhibit Q Ramsland Affidavit)(Smith, Ray) (Entered: 11/18/2020)
  11/18/2020           21 NOTICE OF VIDEO PROCEEDING re: 6 Emergency MOTION for Temporary
                          Restraining Order IMMEDIATE HEARING REQUESTED. Motion Hearing set for
                          11/19/2020 at 03:00 PM in No Courtroom before Judge Steven D. Grimberg. Connection
                          Instructions: https://ganduscourts.zoomgov.com/j/1609807754; Meeting ID: 160 980 7754;
                          Passcode: 841353. You must follow the instructions of the Court for remote proceedings
                          available here. The procedure for filing documentary exhibits admitted during the
                          proceeding is available here. Photographing, recording, or broadcasting of any judicial
                          proceedings, including proceedings held by video teleconferencing or telephone
                          conferencing, is strictly and absolutely prohibited. (ash) (Entered: 11/18/2020)
  11/18/2020           22 MOTION to Intervene by Georgia State Conference of the NAACP, Georgia Coalition for
                          the Peoples' Agenda, Inc., Helen Butler, James Woodall, Melvin Ivey. (Attachments: # 1
                          Exhibit 1 - Woodall declaration, # 2 Exhibit 2 - Ivey declaration, # 3 Exhibit 3 - Powers
                          declaration)(Sells, Bryan) (Entered: 11/18/2020)
  11/18/2020           23 APPLICATION for Admission of Jon Greenbaum Pro Hac Vice (Application fee $ 150,
                          receipt number AGANDC-10390836).by Helen Butler, Georgia Coalition for the Peoples'
                          Agenda, Inc., Georgia State Conference of the NAACP, Melvin Ivey, James Woodall.
                          (Sells, Bryan) Documents for this entry are not available for viewing outside the
                          courthouse. (Entered: 11/18/2020)
  11/18/2020           24 APPLICATION for Admission of Julie Houk Pro Hac Vice (Application fee $ 150, receipt
                          number AGANDC-10391209).by Helen Butler, Georgia Coalition for the Peoples'
                          Agenda, Inc., Georgia State Conference of the NAACP, Melvin Ivey, James Woodall.
                          (Sells, Bryan) Documents for this entry are not available for viewing outside the
                          courthouse. (Entered: 11/18/2020)
  11/18/2020           25 APPLICATION for Admission of John Powers Pro Hac Vice (Application fee $ 150,
                          receipt number AGANDC-10391214).by Helen Butler, Georgia Coalition for the Peoples'
                          Agenda, Inc., Georgia State Conference of the NAACP, Melvin Ivey, James Woodall.
                          (Sells, Bryan) Documents for this entry are not available for viewing outside the
                          courthouse. (Entered: 11/18/2020)
  11/18/2020           26 CERTIFICATE of Compliance with Court's Standing Order (Smith, Ray) (Entered:
                          11/18/2020)
  11/18/2020           27 APPLICATION for Admission of Ezra Rosenberg Pro Hac Vice (Application fee $ 150,
                          receipt number AGANDC-10391419).by Helen Butler, Georgia Coalition for the Peoples'
                          Agenda, Inc., Georgia State Conference of the NAACP, Melvin Ivey, James Woodall.
                          (Sells, Bryan) Documents for this entry are not available for viewing outside the
                          courthouse. (Entered: 11/18/2020)
  11/19/2020           28 MOTION to Supplement 22 MOTION to Intervene with updated Butler declaration by
                          Helen Butler, Georgia Coalition for the Peoples' Agenda, Inc., Georgia State Conference of


https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?124885385606157-L_1_0-1                                           11/16
11/20/2020        Case 4:20-cv-02078-MWB Document           195-20
                                                      CM/ECF-GA NorthernFiled
                                                                         District 11/20/20
                                                                                  Court    Page 13 of 17
                         the NAACP, Melvin Ivey, James Woodall. (Attachments: # 1 Exhibit 1 - Butler
                         declaration)(Sells, Bryan) (Entered: 11/19/2020)
  11/19/2020                 APPROVAL by Clerks Office re: 9 APPLICATION for Admission of Marc Erik Elias Pro
                             Hac Vice (Application fee $ 150, receipt number AGANDC-10388354).. Attorney Marc E.
                             Elias added appearing on behalf of DCCC, DSCC, Democratic Party of Georgia, Inc.
                             (nmb) (Entered: 11/19/2020)
  11/19/2020           29 CERTIFICATE of Compliance with the Court's Standing Order Regarding Civil Litigation
                          (Sells, Bryan) (Entered: 11/19/2020)
  11/19/2020                 APPROVAL by Clerks Office re: 10 APPLICATION for Admission of Amanda R. Callais
                             Pro Hac Vice (Application fee $ 150, receipt number AGANDC-10388395).. Attorney
                             Amanda R. Callais added appearing on behalf of DCCC, DSCC, Democratic Party of
                             Georgia, Inc. (nmb) (Entered: 11/19/2020)
  11/19/2020                 APPROVAL by Clerks Office re: 11 APPLICATION for Admission of Kevin J. Hamilton
                             Pro Hac Vice (Application fee $ 150, receipt number AGANDC-10388415).. Attorney
                             Kevin J. Hamilton added appearing on behalf of DCCC, DSCC, Democratic Party of
                             Georgia, Inc. (nmb) (Entered: 11/19/2020)
  11/19/2020                 APPROVAL by Clerks Office re: 12 APPLICATION for Admission of Amanda J. Beane
                             Pro Hac Vice (Application fee $ 150, receipt number AGANDC-10388436).. Attorney
                             Amanda J. Beane added appearing on behalf of DCCC, DSCC, Democratic Party of
                             Georgia, Inc. (nmb) (Entered: 11/19/2020)
  11/19/2020                 RETURN of 27 APPLICATION for Admission of Ezra Rosenberg Pro Hac Vice
                             (Application fee $ 150, receipt number AGANDC-10391419). to attorney for correction
                             re: case number. (cdg) (Entered: 11/19/2020)
  11/19/2020                 APPROVAL by Clerks Office re: 15 APPLICATION for Admission of Emily Brailey Pro
                             Hac Vice (Application fee $ 150, receipt number AGANDC-10388481). Attorney Emily
                             Rachel Brailey added appearing on behalf of DCCC, DSCC, Democratic Party of Georgia,
                             Inc. (cdg) (Entered: 11/19/2020)
  11/19/2020           30 NOTICE Of Filing Attorney Declaration by L. Lin Wood, Jr (Attachments: # 1 Exhibit
                          Attorney Declarations)(Smith, Ray) (Entered: 11/19/2020)
  11/19/2020                 APPROVAL by Clerks Office re: 25 APPLICATION for Admission of John Powers Pro
                             Hac Vice (Application fee $ 150, receipt number AGANDC-10391214). Attorney John
                             Michael Powers added appearing on behalf of Georgia State Conference Of the NAACP, et
                             al. (cdg) Modified on 11/19/2020 to correct party appearing on behalf of (cdg). (Entered:
                             11/19/2020)
  11/19/2020           31 RESPONSE in Opposition re 6 Emergency MOTION for Temporary Restraining Order
                          IMMEDIATE HEARING REQUESTED Proposed Intervenor-Defendant Political Party
                          Committees' Response in Opposition to Plaintiff's Emergency Motion for Injunctive Relief
                          filed by DCCC, DSCC, Democratic Party of Georgia, Inc.. (Sparks, Adam) (Entered:
                          11/19/2020)
  11/19/2020           32 APPLICATION for Admission of Ezra Rosenberg Pro Hac Vice.by Helen Butler, Georgia
                          Coalition for the Peoples' Agenda, Inc., Georgia State Conference of the NAACP, Melvin
                          Ivey, James Woodall. (Sells, Bryan) Documents for this entry are not available for viewing
                          outside the courthouse. (Entered: 11/19/2020)
  11/19/2020                 APPROVAL by Clerks Office re: 13 APPLICATION for Admission of Alexi M. Velez Pro
                             Hac Vice (Application fee $ 150, receipt number AGANDC-10388444).. Attorney Alexi
                             Machek Velez added appearing on behalf of DCCC, DSCC, Democratic Party of Georgia,
                             Inc. (nmb) (Entered: 11/19/2020)
https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?124885385606157-L_1_0-1                                            12/16
11/20/2020        Case 4:20-cv-02078-MWB Document  195-20
                                             CM/ECF-GA NorthernFiled
                                                                District 11/20/20
                                                                         Court    Page 14 of 17
  11/19/2020           33 AFFIDAVIT re 31 Response in Opposition to Motion, Attorney Declaration of Amanda R.
                          Callais by DCCC, DSCC, Democratic Party of Georgia, Inc.. (Attachments: # 1 Ex. 1 -
                          SOS Notice 2020.11.09, # 2 Ex. 2 - The Hill 2020.11.11, # 3 Ex. 3 - SOS Press release
                          2020.11.13, # 4 Ex. 4 - OEB 2020.11.12, # 5 Ex. 5 - OEB 2020.05.01, # 6 Ex. 6 - SOS
                          Press Release 2020.11.18, # 7 Ex. 7 - SEB Notice 2020.03.05, # 8 Ex. 8 - Official Election
                          Results 2020.11.18, # 9 Ex. 9 - SOS Facebook Post 2020.11.15, # 10 Ex. 10 - Reuters
                          2020.11.11, # 11 Ex. 11 - Washington Post 2020.11.16, # 12 Ex. 12 - CBS News
                          2020.11.13, # 13 Ex. 13 - AJC 2020.10.19, # 14 Ex. 14 - AJC 2020.11.15, # 15 Ex. 15 -
                          OEB 2020.11.13, # 16 Ex. 16 - Rodden Expert Report 2020.11.18)(Sparks, Adam)
                          (Entered: 11/19/2020)
  11/19/2020                 APPROVAL by Clerks Office re: 23 APPLICATION for Admission of Jon Greenbaum
                             Pro Hac Vice (Application fee $ 150, receipt number AGANDC-10390836). Attorney Jon
                             M. Greenbaum added appearing on behalf of Helen Butler, Georgia Coalition for the
                             Peoples' Agenda, Inc., Georgia State Conference of the NAACP, Melvin Ivey, James
                             Woodall (cdg) (Entered: 11/19/2020)
  11/19/2020           34 RESPONSE in Opposition re 6 Emergency MOTION for Temporary Restraining Order
                          IMMEDIATE HEARING REQUESTED filed by Anh Le, Matthew Mashburn, Brad
                          Raffensperger, Rebecca N. Sullivan, David J. Worley. (Attachments: # 1 Affidavit of Chris
                          Harvey)(McGowan, Charlene) (Entered: 11/19/2020)
  11/19/2020           35 NOTICE Of Filing by L. Lin Wood, Jr re 6 Emergency MOTION for Temporary
                          Restraining Order IMMEDIATE HEARING REQUESTED (Attachments: # 1 Exhibit to
                          TRO Motion Thorne Affidavit)(Smith, Ray) (Entered: 11/19/2020)
  11/19/2020           36 NOTICE Of Filing 2020.11.19 PPC Notice of Intent to Rely on Exhibits and Affidavits by
                          DCCC, DSCC, Democratic Party of Georgia, Inc. re 21 Notice of Video/Telephone
                          Proceeding,,, (Sparks, Adam) (Entered: 11/19/2020)
  11/19/2020                 APPROVAL by Clerks Office re: 14 APPLICATION for Admission of Matthew Mertens
                             Pro Hac Vice (Application fee $ 150, receipt number AGANDC-10388463).. Attorney
                             Matthew Mertens added appearing on behalf of DCCC, DSCC, Democratic Party of
                             Georgia, Inc. (nmb) (Entered: 11/19/2020)
  11/19/2020                 ORDER granting 9 Application for Admission Pro Hac Vice of Marc Erik Elias. Approved
                             by Judge Steven D. Grimberg on November 19, 2020. If the applicant does not have
                             CM/ECF access in the Northern District of Georgia already, they must request access at
                             http://pacer.gov. If they have electronically filed in this district in a previous case, please
                             omit this step.(ash) (Entered: 11/19/2020)
  11/19/2020                 ORDER granting 10 Application for Admission Pro Hac Vice of Amanda R. Callais.
                             Approved by Judge Steven D. Grimberg on November 19, 2020. If the applicant does not
                             have CM/ECF access in the Northern District of Georgia already, they must request access
                             at http://pacer.gov. If they have electronically filed in this district in a previous case, please
                             omit this step.(ash) (Entered: 11/19/2020)
  11/19/2020                 ORDER granting 11 Application for Admission Pro Hac Vice of Kevin J. Hamilton.
                             Approved by Judge Steven D. Grimberg on November 19, 2020. If the applicant does not
                             have CM/ECF access in the Northern District of Georgia already, they must request access
                             at http://pacer.gov. If they have electronically filed in this district in a previous case, please
                             omit this step.(ash) (Entered: 11/19/2020)
  11/19/2020           37 CERTIFICATE of Compliance with Court's Standing Order (Powers, John) (Entered:
                          11/19/2020)
  11/19/2020                 ORDER granting 12 Application for Admission Pro Hac Vice of Amanda J. Beane.

https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?124885385606157-L_1_0-1                                                     13/16
11/20/2020        Case 4:20-cv-02078-MWB Document             195-20
                                                        CM/ECF-GA NorthernFiled
                                                                           District 11/20/20
                                                                                    Court     Page 15 of 17
                         Approved by Judge Steven D. Grimberg on November 19, 2020. If the applicant does not
                         have CM/ECF access in the Northern District of Georgia already, they must request access
                         at http://pacer.gov. If they have electronically filed in this district in a previous case, please
                         omit this step.(ash) (Entered: 11/19/2020)
  11/19/2020                 ORDER granting 15 Application for Admission Pro Hac Vice of Emily Brailey. Approved
                             by Judge Steven D. Grimberg on November 19, 2020. If the applicant does not have
                             CM/ECF access in the Northern District of Georgia already, they must request access at
                             http://pacer.gov. If they have electronically filed in this district in a previous case, please
                             omit this step.(ash) (Entered: 11/19/2020)
  11/19/2020                 ORDER granting 25 Application for Admission Pro Hac Vice of John Powers. Approved
                             by Judge Steven D. Grimberg on November 19, 2020. If the applicant does not have
                             CM/ECF access in the Northern District of Georgia already, they must request access at
                             http://pacer.gov. If they have electronically filed in this district in a previous case, please
                             omit this step.(ash) (Entered: 11/19/2020)
  11/19/2020                 ORDER granting 13 Application for Admission Pro Hac Vice of Alexi M. Velez.
                             Approved by Judge Steven D. Grimberg on November 19, 2020. If the applicant does not
                             have CM/ECF access in the Northern District of Georgia already, they must request access
                             at http://pacer.gov. If they have electronically filed in this district in a previous case, please
                             omit this step.(ash) (Entered: 11/19/2020)
  11/19/2020                 ORDER granting 23 Application for Admission Pro Hac Vice of Jon Greenbaum.
                             Approved by Judge Steven D. Grimberg on November 19, 2020. If the applicant does not
                             have CM/ECF access in the Northern District of Georgia already, they must request access
                             at http://pacer.gov. If they have electronically filed in this district in a previous case, please
                             omit this step.(ash) (Entered: 11/19/2020)
  11/19/2020                 ORDER granting 14 Application for Admission Pro Hac Vice of Matthew Mertens.
                             Approved by Judge Steven D. Grimberg on November 19, 2020. If the applicant does not
                             have CM/ECF access in the Northern District of Georgia already, they must request access
                             at http://pacer.gov. If they have electronically filed in this district in a previous case, please
                             omit this step.(ash) (Entered: 11/19/2020)
  11/19/2020           38 NOTICE Of Filing by Democratic Party of Georgia, Inc. re 31 Response in Opposition to
                          Motion, Affidavits In Support Of 31 (Attachments: # 1 Affidavit 1: Shameika Vailes, # 2
                          Affidavit 2: Angela Thomas, # 3 Affidavit 3: Kimberly Brandon, # 4 Affidavit 4: Doris
                          Sumner, # 5 Affidavit 5: Robin Lourie, # 6 Affidavit 6: Olivia Alston, # 7 Affidavit 7:
                          Russell Cason, # 8 Affidavit 8: Steve Young, # 9 Affidavit 9: Beth Graham, # 10 Affidavit
                          10: Rebecca Short, # 11 Affidavit 11: Sara Ghazal, # 12 Affidavit 12: Sharon Zydney, # 13
                          Affidavit 13: Komal Patel)(Sparks, Adam) (Entered: 11/19/2020)
  11/19/2020                 APPROVAL by Clerks Office re: 16 APPLICATION for Admission of Gillian Kuhlmann
                             Pro Hac Vice (Application fee $ 150, receipt number AGANDC-10388493). Attorney
                             Gilliam Kuhlmann added appearing on behalf of DCCC, DSCC, Democratic Party of
                             Georgia, Inc. (cdg) (Entered: 11/19/2020)
  11/19/2020                 APPROVAL by Clerks Office re: 24 APPLICATION for Admission of Julie Houk Pro Hac
                             Vice (Application fee $ 150, receipt number AGANDC-10391209). Attorney Julie Marie
                             Houk added appearing on behalf of Helen Butler, Georgia Coalition for the Peoples'
                             Agenda, Inc., Georgia State Conference of the NAACP, Melvin Ivey, James Woodall (cdg)
                             (Entered: 11/19/2020)
  11/19/2020                 ORDER granting 16 Application for Admission Pro Hac Vice of Gillian Kuhlmann.
                             Approved by Judge Steven D. Grimberg on November 19, 2020. If the applicant does not
                             have CM/ECF access in the Northern District of Georgia already, they must request access

https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?124885385606157-L_1_0-1                                                     14/16
11/20/2020        Case 4:20-cv-02078-MWB Document             195-20
                                                        CM/ECF-GA NorthernFiled
                                                                           District 11/20/20
                                                                                    Court     Page 16 of 17
                         at http://pacer.gov. If they have electronically filed in this district in a previous case, please
                         omit this step.(ash) (Entered: 11/19/2020)
  11/19/2020                 ORDER granting 24 Application for Admission Pro Hac Vice of Julie Houk. Approved by
                             Judge Steven D. Grimberg on November 19, 2020. If the applicant does not have CM/ECF
                             access in the Northern District of Georgia already, they must request access at
                             http://pacer.gov. If they have electronically filed in this district in a previous case, please
                             omit this step.(ash) (Entered: 11/19/2020)
  11/19/2020           39 RESPONSE in Opposition re 6 Emergency MOTION for Temporary Restraining Order
                          IMMEDIATE HEARING REQUESTED filed by Helen Butler, Georgia Coalition for the
                          Peoples' Agenda, Inc., Georgia State Conference of the NAACP, Melvin Ivey, James
                          Woodall. (Powers, John) (Entered: 11/19/2020)
  11/19/2020           40 CERTIFICATE of Compliance with the Court's Standing Order on Civil Litigation (Sells,
                          Bryan) (Entered: 11/19/2020)
  11/19/2020                 APPROVAL by Clerks Office re: 32 APPLICATION for Admission of Ezra Rosenberg
                             Pro Hac Vice.. Attorney Ezra David Rosenberg added appearing on behalf of Helen Butler,
                             Georgia Coalition for the Peoples' Agenda, Inc., Georgia State Conference of the NAACP,
                             Melvin Ivey, James Woodall (cdg) (Entered: 11/19/2020)
  11/19/2020           41 CERTIFICATE of Compliance Amanda J. Beane (Sparks, Adam) (Entered: 11/19/2020)
  11/19/2020           42 CERTIFICATE of Compliance Amanda R. Callais (Sparks, Adam) (Entered: 11/19/2020)
  11/19/2020           43 CERTIFICATE of Compliance Susan P. Coppedge (Sparks, Adam) (Entered: 11/19/2020)
  11/19/2020           44 CERTIFICATE of Compliance (Greenbaum, Jon) (Entered: 11/19/2020)
  11/19/2020           45 CERTIFICATE of Compliance Kevin J. Hamilton (Sparks, Adam) (Entered: 11/19/2020)
  11/19/2020           46 CERTIFICATE of Compliance Halsey G. Knapp, Jr. (Sparks, Adam) (Entered:
                          11/19/2020)
  11/19/2020           47 CERTIFICATE of Compliance Joyce Gist Lewis (Sparks, Adam) (Entered: 11/19/2020)
  11/19/2020           48 CERTIFICATE of Compliance Adam M. Sparks (Sparks, Adam) (Entered: 11/19/2020)
  11/19/2020           49 CERTIFICATE of Compliance (McGowan, Charlene) (Entered: 11/19/2020)
  11/19/2020           50 CERTIFICATE of Compliance of Russell D. Willard (McGowan, Charlene) (Entered:
                          11/19/2020)
  11/19/2020           51 APPLICATION for Admission of Susan Baker Manning Pro Hac Vice (Application fee $
                          150, receipt number AGANDC-10394814).by Helen Butler, Georgia Coalition for the
                          Peoples' Agenda, Inc., Georgia State Conference of the NAACP, Melvin Ivey, James
                          Woodall. (Sells, Bryan) Documents for this entry are not available for viewing outside the
                          courthouse. (Entered: 11/19/2020)
  11/19/2020           52 Minute Entry for proceedings held before Judge Steven D. Grimberg: Hearing held on
                          Plaintiff's 6 Emergency Motion for Temporary Restraining Order. The Court GRANTED
                          Intervenor Defendants Democratic Party of Georgia, Inc., DSCC, and DCCC's 8 Motion to
                          Intervene as Defendants. The Court DENIED Plaintiff's 6 Motion for Temporary
                          Restraining Order. A written order will follow. (Court Reporter Alicia Bagley)(jed)
                          (Entered: 11/20/2020)
  11/20/2020                 RETURN of 51 APPLICATION for Admission of Susan Baker Manning Pro Hac Vice
                             (Application fee $ 150, receipt number AGANDC-10394814). to attorney for correction.
                             (cdg) (Entered: 11/20/2020)

https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?124885385606157-L_1_0-1                                                   15/16
11/20/2020        Case 4:20-cv-02078-MWB Document  195-20
                                             CM/ECF-GA NorthernFiled
                                                                District 11/20/20
                                                                         Court    Page 17 of 17



                                                        PACER Service Center
                                                            Transaction Receipt
                                                               11/20/2020 15:59:21
                                   PACER Login: wcphd0009                 Client Code:
                                   Description:       Docket Report Search Criteria: 1:20-cv-04651-SDG
                                   Billable Pages: 15                     Cost:          1.50




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?124885385606157-L_1_0-1                                  16/16
